                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION
                               DOCKET NO. 3:18-CV-00679-GCM

 ARMSTRONG WORLD INDUSTRIES,                 )
 INC.,                                       )
                                             )
        Plaintiff,                           )
                                             )                          ORDER
 vs.                                         )
                                             )
 KAISER GYPSUM COMPANY, INC.,                )
                                             )
        Defendant.                           )
                                             )


       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac Vice

concerning Ericka F. Johnson, filed January 8, 2019 (Docket No. 3).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(b), Ms. Johnson is admitted to appear before this court

pro hac vice on behalf of Plaintiff, Armstrong World Industries, Inc.

       IT IS SO ORDERED.

 Signed: January 9, 2019
